Exhibit 10.4

 

May 8, 2020

 

Sustainable Opportunities Acquisition Corp.
1601 Bryan Street, Suite 4141
Dallas, Texas 75201

 

Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Sustainable Opportunities Acquisition Corp., a Cayman Islands
exempted company (the “Company”) and Citigroup Global Markets Inc., as
representative (the “Representative”) of the several underwriters named in
Schedule I thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each unit
comprised of one Class A ordinary share of the Company, par value $0.0001 per
share (the “Class A Ordinary Shares”), and one-half of one redeemable warrant,
each whole warrant exercisable for one Class A Ordinary Share (each, a
“Warrant”). Certain capitalized terms used herein are defined in paragraph 10
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by it,
whether acquired before, in or after the IPO, in favor of such Business
Combination. It is acknowledged and agreed that the Company shall not enter into
a definitive agreement regarding a proposed Business Combination, or issue any
equity securities of the Company prior to an initial Business Combination,
without the prior consent of the Sponsor.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
memorandum and articles of association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company to pay income taxes (less up to $100,000 of
such net interest to pay dissolution expenses), divided by the number of
then-outstanding IPO Shares, which redemption will completely extinguish public
shareholders’ rights as shareholders (including the right to receive further
liquidation distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in the cases of clauses (ii) and (iii) to the Company’s obligations
under Cayman Islands law to provide for claims of creditors and in all cases
subject to the other requirements of applicable law. The undersigned hereby
waives any and all right, title, interest or claim of any kind in or to any
distribution of the Trust Account and any remaining net assets of the Company as
a result of such liquidation with respect to the Founder Shares owned by the
undersigned. However, if the undersigned has acquired IPO Shares in or after the
IPO, it will be entitled to liquidating distributions from the Trust Account
with respect to such IPO Shares in the event that the Company fails to
consummate a Business Combination within the time period set forth in the
Charter. In the event of the liquidation of the Trust Account, the undersigned
agrees that it will be liable to the Company if and to the extent any claims by
a third party (other than the Company’s independent registered public accounting
firm) for services rendered or products sold to the Company, or a prospective
target business with which the Company has discussed entering into a transaction
agreement, reduce the amount of funds in the Trust Account to below the lesser
of (i) $10.00 per IPO Share and (ii) the actual amount per IPO Share held in the
Trust Account as of the date of the liquidation of the Trust Account, if less
than $10.00 per IPO Share due to reductions in the value of the assets in the
Trust Account, in each case net of the interest that may be withdrawn to pay the
Company’s tax obligations; provided that such liability will not apply to any
claims by a third party or prospective target business who executed a waiver of
any and all rights to the monies held in the Trust Account (whether or not such
waiver is enforceable) nor will it apply to any claims under the Company’s
obligation to indemnify the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended, pursuant to the
Underwriting Agreement. The undersigned acknowledges and agrees that there will
be no distribution from the Trust Account with respect to any Warrants, all
rights of which will terminate on the Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4.Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation or other cash payment from the
Company prior to, or for services rendered in order to effectuate, the
consummation of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Prospectus Summary—The Offering—Limited payments to insiders.”

 

5.(a) The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange or other similar
transaction that results in all of the Company’s shareholders having the right
to exchange their Class A Ordinary Shares for cash, securities or other
property. Notwithstanding the foregoing, if the closing price of the Company’s
Class A Ordinary Shares equals or exceeds $12.00 per share (as adjusted for
share subdivisions, share capitalizations, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination,
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge or otherwise dispose of (or enter into any transaction that is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder with respect to, any other Units, Class A Ordinary Shares or Warrants
of the Company or any securities convertible into, or exercisable, or
exchangeable for, Class A Ordinary Shares or publicly announce an intention to
effect any such transaction, for a period of 180 days after the date of the
Underwriting Agreement.

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 



2

 

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales by the undersigned of the Founder Shares,
Private Placement Warrants and Class A Ordinary Shares issued or issuable upon
the exercise of the Private Placement Warrants or conversion of the Founder
Shares are permitted (i) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members or
partners of the undersigned or their affiliates, any affiliates of the
undersigned, or any employees of such affiliates; (ii) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (iii) in
the case of an individual, by virtue of laws of descent and distribution upon
death of the individual; (iv) in the case of an individual, pursuant to a
qualified domestic relations order; (v) by private sales or transfers made in
connection with the consummation of the Business Combination at prices no
greater than the price at which the Founder Shares, Private Placement Warrants
or Class A Ordinary Shares, as applicable, were originally purchased; (vi) by
virtue of the undersigned’s organizational documents upon liquidation or
dissolution of the undersigned; (vii) to the Company for no value for
cancellation in connection with the consummation of the Business Combination;
(viii) in the event of the Company’s liquidation prior to the completion of a
Business Combination; or (ix) in the event of completion of a liquidation,
merger, share exchange or other similar transaction which results in all of the
Company’s shareholders having the right to exchange their Class A Ordinary
Shares for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (i) through
(vi) these permitted transferees must enter into a written agreement agreeing to
be bound by the restrictions herein. For the avoidance of doubt, the transfers
of Founder Shares, Private Placement Warrants and Class A Ordinary Shares issued
or issuable upon the exercise of the Private Placement Warrants or conversion of
the Founder Shares shall be permitted regardless of whether a filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
with respect to such transfers.

 

6.The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this Letter Agreement.

 

7.The undersigned hereby waives any right to exercise redemption rights with
respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Founder
Shares or IPO Shares, and agrees not to seek redemption with respect to such
shares (or sell such shares to the Company in any tender offer) in connection
with any shareholder vote to approve (x) a Business Combination or (y) an
amendment to the Charter that would affect the substance or timing of the
Company’s obligation to provide holders of the Class A Ordinary Shares the right
to have their shares redeemed in connection with an initial Business Combination
or to redeem 100% of the Class A Ordinary Shares if the Company has not
consummated a Business Combination within 18 months from the closing of the IPO.

 

8.The undersigned hereby agrees to not propose any amendment to the Charter that
would affect the substance or timing of the Company’s obligation to provide for
the redemption of the Class A Ordinary Shares in connection with an initial
Business Combination or to redeem 100% of the Class A Ordinary Shares if the
Company does not complete an initial Business Combination within within 18
months from the closing of the IPO unless the Company provides its public
shareholders with the opportunity to redeem their Class A Ordinary Shares upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay taxes, divided by the number of then outstanding Class A Ordinary
Shares.

 



3

 

 

9.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

10.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean the Sponsor and all officers and directors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the Class
B Ordinary Shares of the Company acquired by an Insider prior to the IPO; (iv)
“IPO Shares” shall mean the Class A Ordinary Shares issued in the Company’s IPO;
(v) “Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Warrants will be deposited; and (vii) “Registration Statement” means
the Company’s registration statement on Form S-1 (SEC File No. 333-237245) filed
with the Securities and Exchange Commission, as amended.

 

11.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

12.The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its shareholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

13.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination (other than with respect to paragraph 5, which shall survive until
the expiration of all applicable lock up periods) and (ii) the liquidation of
the Company; provided, that such termination shall not relieve the undersigned
from liability for any breach of this agreement prior to its termination. The
parties hereto may not assign either this Letter Agreement or any of their
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee.

 

[Signature Page Follows]

 



4

 

 

  SUSTAINABLE OPPORTUNITIES HOLDINGS LLC         By: /s/ Scott Leonard   Name: 
Scott Leonard   Title: Managing Member         Acknowledged and Agreed:        
SUSTAINABLE OPPORTUNITIES ACQUISITION CORP.         By: /s/ Scott Leonard  
Name: Scott Leonard   Title: Chief Executive Officer

 



 

 

 

 

